Declaration of Seth Keshel

Pursuant to 28 U.S.C Section 1746, I, Seth Keshel, make the following
declaration.

1. I am over the age of 21 years and I am under no legal disability, which
  would prevent me from giving this declaration.
2. I am a trained data analyst with experience in multiple fields,
  including service in the United States Army as a Captain of Military
  Intelligence, with a one-year combat tour in Afghanistan.             My
  experience includes political involvement requiring a knowledge of
  election trends and voting behavior.
3. I reside at 233 Muir Hill Dr., Aledo, TX 76008.
4. My declaration highlights substantial deviance from statistical norms
  and results regarding voting patterns in Wisconsin.
5. All 2020-related voting totals are taken from the Decision Desk HQ
  unofficial tracker, are not certified, and are subject to change from the
  time of the creation of this declaration.
6. Wisconsin has shown a steady decrease for support in Democratic
  presidential nominees since Barack Obama won the state by 13.91%
  in 2008. He won Wisconsin again in 2012, but only by a margin of
  6.94%, and Republican Donald Trump won the state by 0.77% in 2016.
7. As part of an overall working-class voter shift, Wisconsin has moved
  in the same manner as Pennsylvania, Ohio, Michigan, and Minnesota
  – decreasing levels of support for Democratic nominees, and by
  consequence of this shift, increasing levels of support for Republican




       Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 4 Document 1-16
  nominees. This shift is captured in visual form in Exhibit A to this
  declaration.
8. The following counties have cast more Democratic presidential votes
  than cast for Obama in 2008, when he won the state by 13.91%:
     a. Ozaukee – 26,515 Biden votes, a 31.5% increase from 2016, and
        28.8% more than cast for Obama in 2008. President Trump has
        increased his vote share by 11.3%, receiving 33,912 votes.
        Democratic vote shifts were -6.9% in 2012 and +5.3% in 2016.
     b. Dane – 260,157 Biden votes, a 19.5% increase from 2016, and
        26.3% more than cast for Obama in 2008. President Trump has
        increased his vote share by 10.5%, receiving 78,789 votes.
        Democratic vote shifts were +4.9% in 2012 and +0.8% in 2016.
        Dane County is home to the University of Wisconsin. President
        Obama had record support, turnout, and enthusiasm among
        college-age students and did not have to navigate pandemic-
        related challenges to turn out these voters, which makes Biden’s
        total extremely suspicious.
     c. Waukesha – 103,867 Biden votes, a 31.1% increase from 2016,
        and 21.7% more than cast for Obama in 2008. President Trump
        has increased his vote share by 12.0%, receiving 159,633 votes.
        Democratic vote shifts were -7.7% in 2012 and +0.6% in 2016.
     d. St. Croix - 23,190 Biden votes, a 32.7% increase from 2016, and
        9.5% more than cast for Obama in 2008. President Trump has
        increased his vote share by 22.8%, receiving 32,190 votes.
        Democratic vote shifts were -6.0% in 2012 and -12.2% in 2016,




      Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 4 Document 1-16
        making such a sharp Democratic turnabout in the face of a
        strong President Trump vote increase extremely suspect.
      e. Washington - 26,647 Biden votes, a 27.8% increase from 2016,
        and 3.6% more than cast for Obama in 2008. President Trump
        has increased his vote share by 16.4%, receiving 60,235 votes.
        Democratic vote shifts were -9.9% in 2012 and
        -10.0% in 2016. A rebound of 27.8% for Democrats from two
        consecutive cycles of heavy losses, particularly with President
        Trump reconsolidating the Republican Party base and lost third-
        party voters, seems unlikely.
      f. Bayfield - 6,155 Biden votes, a 24.3% increase from 2016, and
        3.1% more than cast for Obama in 2008. President Trump has
        increased his vote share by 12.0%, receiving 4,617 votes.
        Democratic vote shifts were +1.0% in 2012 and
        -18.9% in 2016.
9. Milwaukee County’s voter rolls shrank from 2016 to 2020, after losing
  13.1% of President Obama’s Democratic vote total from 2012; however,
  this year, Milwaukee County has surged in Democratic votes to nearly
  equal Obama re-election levels with 317,251 votes, even as President
  Trump has made an increase of 6.6% in votes. With a declining voter
  roll, Milwaukee County was likely on track to cast less than 275,000
  Democratic ballots this year. Combining these resurgent totals with
  the transparency issues experienced on the early morning hours of
  November 4, their current total of 317,251 is strikingly suspect.
10.   New York Times live vote reporting shows a dump of 168,541 votes
  at 3:42:20 (a.m.) on November 4, 2020.         Of those votes, 143,378


       Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 4 Document 1-16
  (85.07%) went for Biden, and just 25,163 (14.93%) went for Trump.
  This dump was enough to flip the race with almost no transparency to
  the viewing public. The live graph showing this vote dump (circled) is
  attached as Exhibit D to this document.
11.   President Trump has vastly increased his vote share in the entirety
  of Wisconsin, and also in the rural parts of the state, including the
  counties he flipped from Democratic to Republican in 2016; however,
  against the trends of the previous election, the Democrats have
  increased at greater margins than Trump has, thereby erasing margin
  gain, and allowing for suspicious vote totals in Milwaukee, Dane,
  Ozaukee, Waukesha, St. Croix, and other counties with strikingly high
  Democratic vote totals to overwhelm Trump’s totals.             A county
  classification of Wisconsin is available in Exhibit B to this declaration,
  and a full analysis of Wisconsin’s voter irregularities is available in
  Exhibit C.




      Seth Keshel

      17 Nov. 2020

      Aledo, Texas




       Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 4 Document 1-16
